Exhibit 10.3

 



Execution Version



 



 

 

 

 

 

SECOND AMENDED AND RESTATED

 

NONCOMPETITION AGREEMENT

 

BY AND AMONG

 

PATTERN ENERGY GROUP LP,

 

PATTERN ENERGY GROUP INC., AND

 

PATTERN ENERGY GROUP 2 LP

 

Dated as of June 16, 2017

 

 



 

 



 

 

TABLE OF CONTENTS

 

Article I

DEFINITIONS

 



Section 1.1 Definitions 1



 

Article II

 

Exclusivity

 



Section 2.1 Exclusivity 3



 

Article III

MISCELLANEOUS

 



Section 3.1 Choice of Law; Submission to Jurisdiction; Waiver of Jury Trial 5
Section 3.2 Enforcement 5 Section 3.3 Notice 5 Section 3.4 Entire Agreement 6
Section 3.5 Termination 6 Section 3.6 Waiver; Effect of Waiver or Consent 6
Section 3.7 Amendment or Modification 6 Section 3.8 Assignment 6 Section 3.9
Counterparts 7 Section 3.10 Severability 7 Section 3.11 Rules of Construction 7
Section 3.12 Further Assurances 7 Section 3.13 Laws and Regulations 7 Section
3.14 No Third Party Beneficiaries 7



 

i

 

SECOND AMENDED AND RESTATED NONCOMPETITION AGREEMENT

 

THIS SECOND AMENDED AND RESTATED NONCOMPETITION AGREEMENT is entered into on,
and effective as of June 16, 2017, by and between Pattern Energy Group LP, a
Delaware limited partnership (“PEG LP”), Pattern Energy Group Inc., a Delaware
corporation (“PEG Inc.”), and Pattern Energy Group 2 LP, a Delaware limited
partnership (“PEG 2”).

 

R E C I T A L S:

 

A.       PEG LP and PEG Inc. entered into a Non-Competition Agreement, dated as
of October 2, 2013 (the “Initial Agreement”) to evidence their understanding
with respect to certain interests in Projects.

 

B.       The Parties entered into the Amended and Restated Non-Competition
Agreement, dated December 8, 2016 (the “A&R Agreement”), amending and restating
the Initial Agreement to, among other things, add PEG 2 as a party.

 

C.       The Parties desire to amend and restate the A&R Agreement to further
provide for their rights and obligations as described herein.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby amend and
restate the A&R Agreement in its entirety and further agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1            Definitions. As used in this Agreement, the following
terms shall have the respective meanings set forth below:

 



 

“A&R Agreement” is defined in the introduction to this Agreement.

 

“Agreement” means this Second Amended and Restated NonCompetition Agreement, as
it may be amended, modified, or supplemented from time to time in accordance
with Section 3.7 hereof.

 

“Applicable Law” means any applicable constitutional provision, statute, act,
code, law, regulation, rule, ordinance, Order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretative or advisory
opinion or letter, of a Governmental Authority having valid jurisdiction.

 

“Business Day” means a day other than a Saturday, Sunday or any other day on
which commercial banks in Toronto, Ontario or New York, NY are authorized or
required by Applicable Law to close. Any event the scheduled occurrence of which
would fall on a day that is not a Business Day shall be deferred until the next
succeeding Business Day.

 

 

 

“Control” or “controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Equity Interests” means all shares, capital stock, partnership or limited
liability company interests, units, participations, distribution rights, joint
venture interest or similar equity interests issued by any Person, however
designated.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Authority” means:

 

(i)                 any government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);

 

(ii)               any agency, authority, ministry, department, regulatory body,
court, central bank, bureau, board or other instrumentality having legislative,
judicial, taxing, regulatory, prosecutorial or administrative powers or
functions of, or pertaining to, government;

 

(iii)             any court, commission, individual, arbitrator, arbitration
panel or other body having adjudicative, regulatory, judicial, quasijudicial,
administrative or similar functions; and

 

(iv)             any other body or entity created under the authority of or
otherwise subject to the jurisdiction of any of the foregoing, including any
stock or other securities exchange or professional association.

 

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

 

“Parties” means the parties to this Agreement and their successors (whether
through merger or otherwise) and permitted assigns.

 

“PEG 2” is defined in the introduction to this Agreement.

 

“PEG 2 Entities” means PEG 2 and any Person Controlled by PEG 2, other than the
PEG Inc. Entities.

 

“PEG 2 LPA” means that certain Second Amended and Restated Agreement of Limited
Partnership of PEG 2, dated as of the date hereof.

 

“PEG 2 Purchase Rights Agreement” means that certain Amended and Restated
Purchase Rights Agreement, entered into on, and effective as of the date hereof,
among PEG 2, PEG Inc., and, solely with respect to Article III thereof, Pattern
Energy Group Holdings 2 LP, a Delaware limited partnership, and Pattern Energy
Group Holdings 2 GP LLC, a Delaware limited liability company, as the same may
be amended from time to time.

 

 

 

“PEG Inc.” is defined in the introduction to this Agreement.

 

“PEG Inc. Entities” means PEG Inc. and any Person Controlled by PEG Inc.

 

“PEG LP” is defined in the introduction to this Agreement.

 

“PEG LP Entities” means PEG LP and any Person Controlled by PEG LP, other than
the PEG Inc. Entities.

 

“PEG LP Purchase Rights Agreement” means that certain Amended and Restated
Purchase Rights Agreement, entered into on, and effective as of the date hereof,
among PEG LP, PEG Inc., and, solely with respect to Article IV thereof, Pattern
Energy Group Holdings LP, a Delaware limited partnership, and Pattern Energy GP
LLC, a Delaware limited liability company, as the same may be amended from time
to time.

 

“PEG LP Retained Assets” means the development assets owned by PEG LP as set
forth on Schedule 1 attached hereto.

 

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unlimited liability company, unincorporated
organization or any other entity.

 

“Project” means any power generation, storage or transmission development
project, prior to completion of construction.

 

“Relevant Geographies” means the United States, Canada, and Mexico.

 

Article II 

 

Exclusivity

 

Section 2.1            Exclusivity.

 

(a)                Each of PEG Inc. and PEG LP hereby grant PEG 2 the exclusive
right to develop, and each of PEG Inc. and PEG LP hereby agree to refrain from
developing or otherwise entering into any agreement or arrangement with a Person
other than PEG 2 to develop, all Projects located in the Relevant Geographies
except: (i) any development activities intended to expand, improve, enhance or
protect an existing power generation, transmission or storage facility that is
directly or indirectly managed or majority owned by PEG Inc. as of the
applicable date of determination (a list of such facilities as of the date
hereof is set forth on Schedule 2 attached hereto); (ii) any Project associated
with a PEG LP Retained Asset; (iii) any Project acquired in whole or in part by
PEG Inc. or a Permitted Assignee (as defined in the PEG 2 Purchase Rights
Agreement) pursuant to the PEG 2 Purchase Rights Agreement; (iv) any Project
acquired in whole or in part by PEG Inc. or a Permitted Assignee (as defined in
the PEG LP Purchase Rights Agreement) pursuant to the PEG LP Purchase Rights
Agreement, or (v) any Project that has issued or achieved, or the parties agree
(acting reasonably) is likely to issue or achieve within thirty (30) days of
closing an acquisition of such Project, readiness for construction financing or
issuance of full notice to proceed; provided, however, that nothing in this
Section 2.1 shall restrict PEG Inc. from acquiring (whether through a stock or
asset purchase, merger,

 

 

 

combination, amalgamation or other business combination transaction) any company
or business that is principally engaged in the business of owning and operating
renewable energy facilities (“Operating Business”); provided, further, that a
portfolio of Projects for sale is not an Operating Business and, if it contains
a mix of development, construction or operating Projects, PEG 2 and PEG Inc.
will reasonably cooperate to split the assets so that PEG 2 may acquire (whether
through a stock or asset purchase, merger, combination or other business
combination transaction) the development Projects and PEG Inc. may acquire
(whether through a stock or asset purchase, merger, combination or other
business combination transaction) the construction and operating Projects
contained in such portfolios, on mutually acceptable terms.

 

(b)               Until such time as a controlling interest in Green Power
Investments is no longer held by PEG LP (whether by sale of equity or a sale of
all or substantially all assets of Green Power Investments), each of PEG Inc.
and PEG 2 hereby grant PEG LP the exclusive right to develop, and each of PEG
Inc. and PEG 2 hereby agree to refrain from developing or otherwise entering
into any agreement or arrangement with a Person other than PEG LP to develop,
all Projects in Japan except: (i) any development activities intended to expand,
improve, enhance or protect an existing power generation, transmission or
storage facility that is directly or indirectly managed or majority owned by PEG
Inc. as of the applicable date of determination, (ii) any Project acquired in
whole or in part by PEG Inc. or a Permitted Assignee (as defined in the PEG 2
Purchase Rights Agreement) pursuant to the PEG 2 Purchase Rights Agreement,
(iii) any Project acquired in whole or in part by PEG Inc. or a Permitted
Assignee (as defined in the PEG LP Purchase Rights Agreement pursuant to the PEG
LP Purchase Rights Agreement, or (iv) any Project that has issued or achieved,
or the parties agree (acting reasonably) is likely to issue or achieve within
thirty (30) days of closing an acquisition of such Project, readiness for
construction financing or issuance of full notice to proceed; provided, however,
that nothing in this Section 2.1(b) shall restrict PEG Inc. from acquiring
(whether through a stock or asset purchase, merger, combination or other
business combination transaction) any company or business that is principally
engaged in the business of owning and operating renewable energy facilities
(“Operating Business”); provided, further, that a portfolio of Projects for sale
is not an Operating Business and, if it contains a mix of development,
construction or operating Projects, PEG 2 and PEG Inc. will reasonably cooperate
to split the assets so that PEG 2 may acquire (whether through a stock or asset
purchase, merger, combination or other business combination transaction) the
development Projects and PEG Inc. may acquire (whether through a stock or asset
purchase, merger, combination or other business combination transaction) the
construction and operating Projects contained in such portfolios on mutually
acceptable terms. If PEG 2 or PEG Inc. acquires (whether through a stock or
asset purchase, merger, combination or other business combination transaction) a
direct or indirect controlling interest in Green Power Investments (the
“Japanese Development Acquisition”), then effective upon such Japanese
Development Acquisition, and without further action, each of PEG LP and either
of PEG Inc. or PEG 2 (to the extent it is not the acquirer of such Japanese
Development Acquisition) hereby grant to the acquirer of such Japanese
Development Acquisition the exclusive right to develop all Projects in Japan
subject to the exceptions set forth in clauses (i) through (iv) above.

 

 

 

Article III

MISCELLANEOUS

 

Section 3.1            Choice of Law; Submission to Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by and construed and interpreted in
accordance with the Laws of the State of New York, excluding any conflict-oflaws
rule or principle that might refer the governance or the construction of this
Agreement to the law of another jurisdiction irrespective of the choice of laws
principles. Subject to Section 3.2, each Party hereby irrevocably submits to the
exclusive jurisdiction of any state or federal court sitting in New York, New
York in connection with any claim, suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby or any
dealings between the Parties relating to the subject matter of this Agreement
and the relationship that is being established. TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM, SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.

 



 

Section 3.2            Enforcement. Each Party agrees and acknowledges that the
other Parties do not have an adequate remedy at law for the breach by any such
Party of its covenants and agreements set forth in this Agreement, and that any
breach by any such Party of its covenants and agreements set forth in this
Agreement would result in irreparable injury to such other Party. Each Party
shall be entitled to enforce its rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement
(including costs of enforcement) and to exercise any and all other rights
existing in its favor. The Parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that each Party may, in its sole discretion, apply to any court of
law or equity of competent jurisdiction for, and shall be entitled to specific
performance or injunctive relief (without posting a bond or other security) in
order to enforce or prevent any violation or threatened violation of the
provisions of this Agreement.

 



 

Section 3.3            Notice. All notices, requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing the same in the mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by privatecourier, prepaid, or by
telecopier to such party. Notice given by personal delivery or mail shall be
effective upon actual receipt. Couriered notices shall be deemed delivered on
the date the courier represents that delivery will occur. Notice given by
telecopier shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 3.3.

 



 

 

 

Section 3.4            Entire Agreement. This Agreement, the PEG LP Purchase
Rights Agreement and the PEG 2 Purchase Rights Agreement constitute the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

 



 

Section 3.5            Termination. Upon the termination of all of PEG Inc.’s
collective purchase rights set forth in Articles III and IV of the PEG LP
Purchase Rights Agreement in accordance with the terms of the PEG LP Purchase
Rights Agreement, this Agreement shall automatically and immediately terminate
as between PEG Inc. and PEG LP, but will remain in full force and effect as
between PEG Inc. and PEG 2 and as between PEG LP and PEG 2.

 

(b)               Upon the termination of all of PEG Inc.’s collective purchase
rights set forth in Articles II and III of the PEG 2 Purchase Rights Agreement
in accordance with the terms of the PEG 2 Purchase Rights Agreement, this
Agreement shall automatically and immediately terminate as between PEG Inc. and
PEG 2, but will remain in full force and effect as between PEG Inc. and PEG LP
and as between PEG 2 and PEG LP.

 

(c)                Notwithstanding anything to the contrary, upon the earlier to
occur of (i) the wind-up of PEG 2 pursuant to the terms of the PEG 2 LPA and
(ii) PEG 2’s rejection of three (3) or more First Rights Project Offers (as
defined in the PEG 2 Purchase Rights Agreement) in accordance with the terms of
the PEG 2 Purchase Rights Agreement, representing a cumulative net capacity of
at least 600 MW, in the aggregate, PEG Inc. shall have the right to terminate
Section 2.1.

 

Section 3.6            Waiver; Effect of Waiver or Consent. Any Party hereto may
(a) extend the time for the performance of any obligation or other act of any
other Party hereto or (b) waive compliance with any agreement or condition of
any other Party contained herein. Except as otherwise specifically provided
herein, any such extension or waiver shall be valid only if set forth in a
written instrument duly executed by the party or parties to be bound thereby. No
waiver or consent, express or implied, by any Party of or to any breach or
default by any Person in the performance by such Person of its obligations
hereunder shall be deemed or construed to be a waiver or consent of or to any
other breach or default in the performance by such Person of the same or any
other obligations of such Person hereunder. Failure on the part of a Party to
complain of any act of any Person or to declare any Person in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of
limitations period has run.

 



 

Section 3.7            Amendment or Modification. This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties
hereto.

 



 

Section 3.8            Assignment. No Party shall have the right to assign its
rights or obligations under this Agreement without the consent of the other
Parties hereto; provided, that this Agreement shall be binding on the Parties
and their respective successors (whether through merger or otherwise) and
permitted assigns.

 



 

Section 3.9            Counterparts. This Agreement may be executed in any
number of counterparts with the same effect as if all signatory parties had
signed the same document. All

 

 

 

 

counterparts shall be construed together and shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 3.10        Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 



 

Section 3.11        Rules of Construction. Interpretation of this Agreement
shall be governed by the following rules of construction: (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires, (b)
references to the terms Article, Section, paragraph, and Schedule are references
to the Articles, Sections, paragraphs, and Schedules to this Agreement unless
otherwise specified, (c) the word “including” and words of similar import shall
mean “including, without limitation,” (d) provisions shall apply, when
appropriate, to successive events and transactions, (e) the headings contained
herein are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement and (f) this Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

 



 

Section 3.12        Further Assurances. In connection with this Agreement and
all transactions contemplated by this Agreement, each signatory party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.

 



 

Section 3.13        Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no party to this Agreement shall be required to take
any act, or fail to take any act, under this Agreement if the effect thereof
would be to cause such party to be in violation of any Applicable Law.

 



 

Section 3.14        No Third Party Beneficiaries. The provisions of this
Agreement are enforceable solely by the Parties to this Agreement, and no other
Person, including any limited partner, member or equity holder of PEG LP, PEG 2
or PEG Inc., shall have the right, separate and apart from PEG LP, PEG 2 and PEG
Inc., as applicable, to enforce any provision of this Agreement or to compel any
Party to this Agreement to comply with the terms of this Agreement.

 



 

[SIGNATURE PAGE FOLLOWS]

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date of this Agreement.

 

 



      PATTERN ENERGY GROUP LP                                     By: /s/ Daniel
M. Elkort           Its: Daniel M. Elkort           Vice President              
 



 



      PATTERN ENERGY GROUP INC.                                     By: /s/
Esben Pedersen           Its: Esben Pedersen           Chief Investment Officer
               



 



      PATTERN ENERGY GROUP 2 LP                                     By: /s/
Dyann Blaine           Its: Dyann Blaine           Vice President              
 



 

 

 

 

 



Signature Page to
Second Amended and Restated Non-Competition Agreement

 





 

 

SCHEDULE 1

 

PEG LP Retained Assets

 

PEG LP Retained Asset Location Approximate Owned MW Meikle British Columbia 180
Conejo Solar Chile 84 Belle River Ontario 50 Henvey Inlet Ontario 150 Mont
Sainte-Marguerite Québec 147 North Kent Ontario 43 El Cabo New Mexico 147

 



 

 

 

 

 

Schedule 1

 

 

 

SCHEDULE 2

 

PEG Inc. Facilities

 

Project Name Size (MW) Gulf Wind, TX 283 Hatchet Ridge, CA 101 St. Joseph, MB
138 Spring Valley, NV 152 Santa Isabel,Puerto Rico 101 Ocotillo, CA 265 South
Kent,ON 270 El Arrayán, Chile 115 Panhandle 1, TX 218 Panhandle 2, TX 182
Grand,ON 149 Post Rock, KS 201 Lost Creek, MO 150 K2,ON 270 Logan’s Gap, TX 200
Amazon Wind Farm (F),IN 150 Broadview, NM 324 Armow, ON 180

 

 

 

 

 

 



Schedule 2

 

 





 